NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 12 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: JAY P. CLARK,                             No.     16-60026

          Debtor,                                BAP No. 15-1065
______________________________

JAY P. CLARK,                                    MEMORANDUM*

              Appellant,

 v.

JEREMY J. GUGINO, Chapter 7 Trustee,

              Appellee.


                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
              Kirscher, Faris, and Jury, Bankruptcy Judges, Presiding

                             Submitted July 10, 2017**
                                Portland, Oregon




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                              Page 2 of 3
Before: WATFORD and OWENS, Circuit Judges, and CHHABRIA,*** District
Judge.

      1. The bankruptcy court had jurisdiction to hear the Chapter 7 trustee’s

request for denial of a discharge under 11 U.S.C. § 727(a). The bankruptcy court

retained jurisdiction over all aspects of the case not involved in the appeals from

the conversion and substantive consolidation orders. See 28 U.S.C.

§ 158(d)(2)(D); In re Sherman, 491 F.3d 948, 967 (9th Cir. 2007). Because the

appeals did not directly involve the denial-of-discharge proceeding, the bankruptcy

court retained jurisdiction to resolve the trustee’s request for relief in that

proceeding.

      2. The bankruptcy court properly denied Jay P. Clark a discharge under

§ 727(a). The court may deny a discharge under § 727(a)(2)(B) if the debtor, “with

intent to hinder, delay, or defraud a creditor,” disposed of or concealed property of

the estate. The bankruptcy court did not clearly err in finding that Clark intended

to hinder and defraud his creditors, given the nature and magnitude of the assets

that he failed to report. This is sufficient evidence to prove fraudulent intent. In re

Retz, 606 F.3d 1189, 1198–99 (9th Cir. 2010). The court considered Clark’s




      ***
            The Honorable Vince G. Chhabria, United States District Judge for
the Northern District of California, sitting by designation.
                                                                           Page 3 of 3
explanations for his failure to report his assets and found them unpersuasive. The

court did not clearly err in that regard either.

      The bankruptcy court also properly denied Clark a discharge under

§ 727(a)(4)(A), which permits denial of a discharge if the debtor knowingly and

fraudulently made a false oath in connection with the case. That provision applies

if “(1) the debtor made a false oath in connection with the case; (2) the oath related

to a material fact; (3) the oath was made knowingly; and (4) the oath was made

fraudulently.” Id. at 1197 (citation omitted). The bankruptcy court considered

Clark’s testimony regarding his intent, his reliance on counsel, and his omitted

property, and found that testimony less credible than the evidence establishing that

Clark made a false oath knowingly and fraudulently. There was no clear error in

that determination.

      Because the bankruptcy court properly denied Clark a discharge under 11

U.S.C. § 727(a)(2)(B) and (a)(4)(A), we need not address Clark’s arguments under

§ 727(a)(3) and (a)(6)(A).

      AFFIRMED.